                                                                                                               Case 2:16-cv-00549-APG-NJK Document 96
                                                                                                                                                   97 Filed 07/21/20
                                                                                                                                                            07/22/20 Page 1 of 5
                                                                                                                                                                               4



                                                                                                           1   ROGER P. CROTEAU, ESQ.
                                                                                                               Nevada Bar No. 4958
                                                                                                           2
                                                                                                               CHRISTOPHER L. BENNER, ESQ.
                                                                                                           3   Nevada Bar No. 8963
                                                                                                               ROGER P. CROTEAU & ASSOCIATES, LTD
                                                                                                           4   2810 W. Charleston Blvd., Ste. 75
                                                                                                               Las Vegas, Nevada 89102
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5
                                                                                                               (702) 254-7775
                                                                                                           6   (702) 228-7719 (facsimile)
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                               croteaulaw@croteaulaw.com
                                                                                                           7   chris@croteaulaw.com
                                                                                                               Attorneys for Defendants / Counterclaimants
                                                                                                           8
                                                                                                               Saticoy Bay LLC Series 7524 Midnight Rambler Street
                                                                                                           9   and Defendant Midnight Rambler Trust

                                                                                                          10                             UNITED STATES DISTRICT COURT
                                                                                                          11
                                                                                                                                               DISTRICT OF NEVADA
                                                                                                          12
                                                                                                                                                         *****
                                                                                                          13

                                                                                                          14
                                                                                                               THE BANK OF NEW YORK MELLON                 CASE NO.: 2:16-cv-00549-APG-NJK
                                                                                                          15   FKA THE BANK OF NEW YORK AS
                                                                                                               TRUSTEE FOR THE
                                                                                                          16   CERTIFICATEHOLDERS OF CWABS,
                                                                                                               INC., ASSET BACKED CERTIFICATES,
                                                                                                          17
                                                                                                               SERIES 2004-ABI,
                                                                                                          18
                                                                                                               Plaintiff,
                                                                                                          19

                                                                                                          20   vs.
                                                                                                          21
                                                                                                               TERRA BELLA OWNERS ASSOCIATION,
                                                                                                          22   INC.; MIDNIGHT RAMBLER TRUST;
                                                                                                               SATICOY BAY LLC, SERIES 7524
                                                                                                          23   MIDNIGHT RAMBLER STREET; and
                                                                                                          24   HAMPTON & HAMPTON
                                                                                                               COLLECTIONS, LLC,
                                                                                                          25
                                                                                                                                 Defendants.
                                                                                                          26

                                                                                                          27   AND ALL RELATED COUNTERCLAIMS
                                                                                                               AND CROSS CLAIMS
                                                                                                          28



                                                                                                                                                           1
Case 2:16-cv-00549-APG-NJK Document 97 Filed 07/22/20 Page 2 of 4
Case 2:16-cv-00549-APG-NJK Document 96 Filed 07/21/20 Page 2 of 5
                                                                                                               Case 2:16-cv-00549-APG-NJK Document 96
                                                                                                                                                   97 Filed 07/21/20
                                                                                                                                                            07/22/20 Page 3 of 5
                                                                                                                                                                               4



                                                                                                           1          I hereby accept the above and foregoing substitution as attorney for Defendants, Saticoy
                                                                                                           2
                                                                                                               Bay LLC Series 7524 Midnight Rambler Street, established under SATICOY BAY LLC, a Nevada
                                                                                                           3
                                                                                                               limited liability company managed by BAY HARBOR TRUST, a trust of unknown origins,
                                                                                                           4
                                                                                                               EDDIE HADDAD as authorized agent of the Trustee, and Midnight Rambler Trust, a trust of
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5

                                                                                                           6   unknown origins, EDDIE HADDAD as trustee, in the above entitled action.
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                           7
                                                                                                                                                           Dated this 20th day of July, 2020.
                                                                                                           8

                                                                                                           9                                               ROGER P. CROTEAU & ASSOCIATES, LTD.

                                                                                                          10                                               /s/ Christopher L. Benner
                                                                                                          11                                               ROGER P. CROTEAU, ESQ.
                                                                                                          12                                               Nevada State Bar No. 4958
                                                                                                                                                           CHRISTOPHER L. BENNER, ESQ.
                                                                                                          13                                               Nevada Bar No. 8963
                                                                                                                                                           2810 West Charleston Blvd., Ste. 75
                                                                                                          14                                               Las Vegas, Nevada 89102
                                                                                                          15                                               Tel: (702) 254-7775
                                                                                                                                                           Attorneys for Defendants/counterclaimant Saticoy
                                                                                                          16                                               Bay LLC Series 7524 Midnight Rambler Street;
                                                                                                                                                           Midnight Rambler Trust
                                                                                                          17

                                                                                                          18

                                                                                                          19

                                                                                                          20

                                                                                                          21

                                                                                                          22

                                                                                                          23

                                                                                                          24

                                                                                                          25

                                                                                                          26

                                                                                                          27

                                                                                                          28



                                                                                                                                                               3
                                                                                                               Case 2:16-cv-00549-APG-NJK Document 96
                                                                                                                                                   97 Filed 07/21/20
                                                                                                                                                            07/22/20 Page 4 of 5
                                                                                                                                                                               4



                                                                                                           1          Counsel hereby acknowledges Local Rule IA 11-6(b), which provides that no attorney may
                                                                                                           2
                                                                                                               withdraw after appearing in this case except by leave of court after notice is served on the affected
                                                                                                           3
                                                                                                               client and opposing counsel. Local Rule IA 11-6(c) specifies the manner in which a stipulation to
                                                                                                           4
                                                                                                               substitute attorneys shall be presented and provides that the attorneys’ stipulation to substitute
                                      • 2810 West Charleston Blvd, Suite 75 • Las Vegas, Nevada 89102 •




                                                                                                           5

                                                                                                           6   “constitutes an express acceptance of all dates then set for pretrial proceedings, for trial or hearing,
                                            Telephone: (702) 254-7775 • Facsimile (702) 228-7719
ROGER P. CROTEAU & ASSOCIATES, LTD.




                                                                                                           7   by the discovery plan, or any court order.” Subparagraphs (d) and (e) explicitly provide that
                                                                                                           8
                                                                                                               discharge, withdrawal, or substitution of an attorney shall not alone be reason for delay of pretrial
                                                                                                           9
                                                                                                               proceedings, discovery, or trial, and that except for good cause shown, no withdrawals will be
                                                                                                          10
                                                                                                               approved if delay would result.
                                                                                                          11

                                                                                                          12
                                                                                                                                                              IT IS SO ORDERED.
                                                                                                          13                                                           July 22, 2020
                                                                                                                                                              Dated: _________________
                                                                                                          14

                                                                                                          15
                                                                                                                                                              By: _________________
                                                                                                          16
                                                                                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                                                                                          17

                                                                                                          18

                                                                                                          19

                                                                                                          20

                                                                                                          21

                                                                                                          22

                                                                                                          23

                                                                                                          24

                                                                                                          25

                                                                                                          26

                                                                                                          27

                                                                                                          28



                                                                                                                                                                  4
